Name: 87/385/EEC: Commission Decision of 30 June 1987 approving a joint programme of the LÃ ¤nder of Hamburg and Lower Saxony, forwarded by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 355/77
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  regions of EU Member States
 Date Published: 1987-07-24

 Avis juridique important|31987D038587/385/EEC: Commission Decision of 30 June 1987 approving a joint programme of the LÃ ¤nder of Hamburg and Lower Saxony, forwarded by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 355/77 Official Journal L 203 , 24/07/1987 P. 0050 - 0050*****COMMISSION DECISION of 30 June 1987 approving a joint programme of the Laender of Hamburg and Lower Saxony, forwarded by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (87/385/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 28 November 1986 the Government of the Federal Republic of Germany forwarded a programme relating to fresh fruit in the Laender of Hamburg and Lower Saxony, and supplied additional information on 30 March and 13 May 1987; Whereas the aim of the programme is to rationalize and increase facilities for reception, storage, treatment and packaging of fresh fruits produced in this programme's geographical scope so as to increase the competitiveness of this sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Regulation (EEC) No 355/77; Whereas the programme contains sufficient information as required in Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in respect of fresh fruit in the Laender of Hamburg and Lower Saxony; whereas the estimated time required for implementation of the programme does not exceed the period mentioned in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The programme for fresh fruit forwarded by the Government of the Federal Republic of Germany for the Laender of Hamburg and Lower Saxony, and for which additional information was supplied on 30 March and 13 May 1987, pursuant to Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 30 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.